Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 6/16/22.  Claims 9,17,18,26,83 are amended and claim 85 is cancelled.  Claims 4-15, 17-18,20,22-30,83 are pending.
Claim Rejections - 35 USC § 103
Claims 83,4,6-15,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namdari (5320859) in view of Baumer ( 8642109) and Kothapalli ( 2013/0209646)
For claim 83, Namdari discloses a baked product made from a dough comprising 10-80% protein selected from soy products, gluten, milk products, whey product and nut, 10-80% sweetener, up to 40% of a vegetable shortening and up to 50% flour.  Namdari discloses a product as claimed.   Namdari discloses products such as cake, muffin , brownies which are not hard product and would be considered as soft. For claims7,8,10,11-12, Namdari discloses a baked product made from a dough comprising 10-80% protein selected from soy products, gluten, milk products, whey product and nut, 10-80% sweetener, up to 40% of a vegetable shortening and up to 50% flour. The flour include grain flour such as oat, whote wheat, barley, etc.. The protein can be combination of different protein as set forth in col. 1 lines 45-65.  Also, the nuts are ground to desired particle size. For claims 13,14, Namdari discloses the baked product also include flavoring, leavening agent etc..  Fresh fruits such as strawberries, blueberries, etc.. can be added. ( see columns 1-4)
 Namdari does not disclose particulate protein source having protein content of at least 50% having the dimension  and the density as in claim 83, a plurality of particulate sources as in claim 85, the density as in claim 4, the moisture content as in claim 6, the protein as in claim 9, the property as in claim 15 and the proportion as in claim 17.
Baumer discloses high protein extrudes in the forms of nuggets, pellet etc.. that are used in food products including baked good.  The protein used includes vegetable protein, dairy protein and mixture thereof.  Dairy protein materials includes casein, whey etc..  Vegetable protein includes wheat, corn, barley, legume, soybeans etc..  Baumer discloses soy protein concentrate typically contains about 65wt% to about 85wt% soy protein and soy protein isolate contain at least 90% soy protein.  The protein extrudates may exhibit a wide range of particle sizes and generally be characterized as an oval or round nugget or pellet.  Extrudate can have a length of about 3-7mm, more typically about 5mm .  ( see col. 2,5,6,19,20)
Kothapalli et al disclose baked products.  Kothapalli discloses the average desired density of the baked product can be about .6g/cc.  Kothapalli also discloses the desired density can be variable however depending upon which final baked good is desired.  Kothapalli discloses the baked product maintains a desirable moisture content of about 9-13%.  However, the desirable moisture content can be variable depending upon which final baked good is desired. ( see paragraphs 0062,0064)
Namdari discloses a variety of protein sources can be used and can be a mixture of different materials such as 1-40% soy products, 1-40% wheat gluten or any other grain, 1-20 milk products, 1-20 whey product, 1-30% nuts etc..  It would have been obvious to one skill in the art to use a mixture of different protein having different characteristics depending on the taste, texture , flavor desired. For instance,  it would have been obvious to incorporate the soy protein nugget or pellet having the particle sizes as taught in Baumer as one type of protein and regular protein powder such as whey powder, gluten powder etc.. as  another protein when desiring to obtain different texture and taste  in the product.  Baumer discloses different sources are used to make the nuggets, pellet etc..  It would have been obvious to include different protein sources as a matter of preference depending on taste, flavor and nutrition profile desired.  For instance, whey protein nuggets would have different flavor , taste and nutrition from corn protein nuggets.  The inclusion of both types would give variation to the product.  The protein nugget or pellet would give a noticeable texture versus the soy flour or other protein powder. Adding protein material having the particle size disclosed in Baumer is not contrary to the Namdari  disclosure as Namdari discloses nut particles can be added and Baumer discloses the protein extrudates can be used in baked product. Since Namdari discloses percentage of protein within the ranges claimed, it is obvious the content per gram includes amounts within the ranges claimed.  Furthermore, Namdari discloses the protein content ranges from 10-80%.  The total protein content claimed falls within this range because 20-30g/100g is 20-30%. As shown in Baumer, soy protein concentrate has a lower protein amount than soy protein isolate.  It would have been obvious to one skilled in the art to vary the protein content of the protein source depending on the degree of purity desired in the protein source and the protein content desired.  Such parameter would have been an obvious matter of choice that can readily be determined by one skilled in the art. As shown in Kothapalli, the moisture content and density claimed are known for baked product.  Kothapalli also discloses the moisture content and density for baked product can vary depending on the type of baked product.  It would have been obvious to one skilled in the art to determine the density and moisture content that is appropriate for the baked product which would give the most optimum texture and taste.  Such determination would have been well within the skill of one in the art through routine experimentation.  The protein digestibility score depends on the protein.  Since Namdari discloses protein content within the range claimed, it obvious the score can be made to be the same.  It would have been obvious to vary the specific proportions of the different protein as an obvious matter of preference depending on the taste, flavor, texture and nutrition desired.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namdari in view of Baumer  and Kothapalli as applied to claims 83,85,4,6-15,17  and further in view of Okoniewska ( 2016/0249627).
Namdari  in view of Baumer and Kothapalli does not disclose the water activity.
Okoniewska discloses soft baked product having a water activity of about .4 to about .9. ( see paragraphs 0003-0004)
It would have been obvious to one skilled in the art to form product having water activity that is typical for such product.  It would have been obvious to follow the guideline of Okoniewska for the water activity.  Determining the water activity would have been readily within the skill of one in the art with the guideline of Okoniewska.
Claims 18,20,23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namdari ( 5320859) in view of Baumer ( 8642109) , Chablaix ( 4367241) and Kothapalli ( 2013/0209646.
For claim 18, Namdari discloses the steps of preparing a dough and baking the dough to form products such as cookie, muffin, cake, brownie or snack bar.  The protein can be combination of different protein as set forth in col. 1 lines 45-65.  Also, the nuts are ground to desired particle size.  ,  For claims 20,24,25,26,27-29,  Namdari discloses a baked product made from a dough comprising 10-80% protein selected from soy products, gluten, milk products, whey product and nut, 10-80% sweetener, up to 40% of a vegetable shortening and up to 50% flour ( columns 1-4)
Namdari does not disclose particulate protein source having protein content of at least 50% , the dimension, the temperature, the density as in claim 18 ,  the particulate protein as in claim 26 and the score as in claim 30.
Chablaix discloses a process of making baked product rich in protein. Chablaix teaches to bake in oven with temperature ranging from 190-145 degrees C.  (see col. 3)
Baumer discloses high protein extrudes in the forms of nuggets, pellet etc.. that are used in food products including baked good.  The protein used includes vegetable protein, dairy protein and mixture thereof.  Dairy protein materials includes casein, whey etc..  Vegetable protein includes wheat, corn, barley, legume, soybeans etc..  Baumer discloses soy protein concentrate typically contains about 65wt% to about 85wt% soy protein and soy protein isolate contain at least 90% soy protein.  The protein extrudates may exhibit a wide range of particle sizes and generally be characterized as an oval or round nugget or pellet.  Extrudate can have a length of about 3-7mm, more typically about 5mm .  ( see col. 2,5,6,19,20)
Kothapalli et al disclose baked products.  Kothapalli discloses the average desired density of the baked product can be about .6g/cc.  Kothapalli also discloses the desired density can be variable however depending upon which final baked good is desired.  Kothapalli discloses the baked product maintains a desirable moisture content of about 9-13%.  However, the desirable moisture content can be variable depending upon which final baked good is desired. ( see paragraphs 0062,0064)
 Namdari discloses a variety of protein sources can be used and can be a mixture of different materials such as 1-40% soy products, 1-40% wheat gluten or any other grain, 1-20 milk products, 1-20 whey product, 1-30% nuts etc..  It would have been obvious to one skill in the art to use a mixture of different protein having different characteristics depending on the taste, texture , flavor desired. For instance,  it would have been obvious to incorporate the soy protein nugget or pellet having the particle sizes as taught in Baumer as one type of protein and regular protein powder such as whey powder, gluten powder etc.. as  another protein when desiring to obtain different texture and taste  in the product. The protein nugget or pellet would give a noticeable texture versus the soy flour or other protein powder. Adding protein material having the particle size disclosed in Baumer is not contrary to the Namdari  disclosure as Namdari discloses nut particles can be added and Baumer discloses the protein extrudates can be used in baked product.   Baumer discloses different sources are used to make the nuggets, pellet etc..  It would have been obvious to include different protein sources as a matter of preference depending on taste, flavor and nutrition profile desired.  For instance, whey protein nuggets would have different flavor , taste and nutrition from corn protein nuggets.  The inclusion of both types would give variation to the product.   Namdari discloses percentage of protein within the ranges claimed, it is obvious the content per gram includes amounts within the ranges claimed. Furthermore, the protein content claimed of 20-30g/100g is 20-30% which falls within the range of protein of 10-80% disclosed in Namdari.  Since the protein digestibility score is based on the protein, it is obvious the product contains score in the range claimed.  Namdari discloses the same type of protein as claimed.  It is known that the amount of protein in a protein source depends on the purity of the protein.  As shown in Baumer, soy protein concentrate has a lower protein amount than soy protein isolate.  It would have been obvious to one skilled in the art to vary the protein content of the protein source depending on the degree of purity desired in the protein source and the protein content desired.  Such parameter would have been an obvious matter of choice that can readily be determined by one skilled in the art.  Namdari discloses to bake the dough to form baked product.  It would have been well within the determination of one skilled in the art to determine the proper baking temperature through routine experimentation.  For instance, one can follow the guideline of Chablaix for the baking temperature because both are directed to baking of dough. As shown in Kothapalli, the moisture content and density claimed are known for baked product.  Kothapalli also discloses the moisture content and density for baked product can vary depending on the type of baked product.  It would have been obvious to one skilled in the art to determine the density and moisture content that is appropriate for the baked product which would give the most optimum texture and taste.  Such determination would have been well within the skill of one in the art through routine experimentation. The protein digestibility score depends on the protein.  Since Namdari discloses protein content within the range claimed, it obvious the score can be made to be the same.  It would have been obvious to vary the specific proportions of the different protein as an obvious matter of preference depending on the taste, flavor, texture and nutrition desired.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namdari in view of Baumer , Chablaix and Kothapalli as applied to claims 18,20,23-30 and further in view of Okoniewska ( 2016/0249627).
Namdari  in view of Baumer , Chablaix  and Kothapalli does not disclose the water activity.
Okoniewska discloses soft baked product having a water activity of about .4 to about .9. ( see paragraphs 0003-0004)
It would have been obvious to one skilled in the art to form product having water activity that is typical for such product.  It would have been obvious to follow the guideline of Okoniewska for the water activity.  Determining the water activity would have been readily within the skill of one in the art with the guideline of Okoniewska.
Claims 18,20,22-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okoniewska ( 2016/0249627)  in view of  Chablaix and Kothapalli ( 20130209646).
For claim 18, Okoniewsk discloses a method of making the soft-baked product comprising the steps of preparing a dough comprising grain flour, powered protein and particulate protein and baking the dough. Suitable sources of protein include high protein wheat flour, garbanzo bean flour, whey protein concentrate, gluten etc..   For claim 20 the amount of grain flour is about 20-95%.  For claim 22, the baked product has a water activity of about .4 to .9.  For claim 23, the baked product has a moisture content of about 5-40%.  For claim 25, the powdered protein is selected from whey protein, plant based protein etc..  For claim 26, the protein crisp can be whey, soy, casein..  For claim 28, the amount of fat is from about .1-40%.  For claim 29, the amount of sugar is about .1-50%.  Okoniewska discloses the particle size of the inclusion may affect the texture of the inclusions.  For example, in some embodiment, a desirable texture is associated with inclusions having about 85% of their particles within a size range of about 1mm-2mm. ( see paragraphs 0012-0015,0021,0025,0035,0032,0042,0044-0048,0055-0058,0060,0063,0066,0067,0073-0075)
Okoniewsk does not disclose the g of protein/100 g and the percentages of protein, the density as in claims ,18,the particulate having  protein content as in claim 18, the baking temperature as in claim 18 , the gram amount as in 24 , the digestibility score as in claim 30 and the amount of grain flour as in claim 27.
Chablaix discloses a process of making baked product rich in protein. Chablaix teaches to bake in oven with temperature ranging from 190-145 degrees C.  (see col. 3)
Kothapalli et al disclose baked products.  Kothapalli discloses the average desired density of the baked product can be about .6g/cc.  Kothapalli also discloses the desired density can be variable however depending upon which final baked good is desired.  Kothapalli discloses the baked product maintains a desirable moisture content of about 9-13%.  However, the desirable moisture content can be variable depending upon which final baked good is desired. ( see paragraphs 0062,0064)
Okoniewsk discloses the amount of powdered protein is about 30%; thus, it would have been obvious to one skilled in the art to increase the protein above 30% when desiring a higher protein content in the product.  Furthermore, Okoniewsk discloses the product comprises flour including high protein flour.  Thus, it is obvious that protein content in the product is higher than the high range of the protein.  Increasing the protein content in the baked product would have been an obvious matter of choice.  Generally, difference in concentration does not support patentability in absence of showing of criticality.  Since the protein percent can increase, it would have been obvious to one skilled in the art to form product having any varying gram of protein/g serving of product depending on the protein content wanted in the product.  This can readily be determined by one skilled in the art.  The digestibility score depends from the presence of protein; thus, it obvious the Oknoiewsk can have the score in the range claimed. It is known that the amount of protein in a protein source depends on the purity of the protein.  For instance, soy protein concentrate has a lower protein amount than soy protein isolate.  It would have been obvious to one skilled in the art to vary the protein content of the protein source depending on the degree of purity desired in the protein source and the protein content desired.  Such parameter would have been an obvious matter of choice that can readily be determined by one skilled in the art.  The inclusion in the form of protein crisp is equivalent to the claimed particulate protein.  Okoniewsk discloses the particle size of the inclusion affect the texture of the inclusion and the texture can be within the size range of about 1-2.  It would have been obvious to one skilled in the art to vary the size depending on the texture desired and to include inclusions to all have the desired size as an obvious matter of choice. Okoniewsk discloses different protein sources.  It would have been obvious to one skilled in the art to use a combination of different proteins depending on the flavor, taste and nutritional profile desired.  This would have been an obvious matter of choice.  Okoniewsk discloses to bake the dough to form baked product.  It would have been well within the determination of one skilled in the art to determine the proper baking temperature through routine experimentation.  For instance, one can follow the guideline of Chablaix for the baking temperature because both are directed to baking of dough.  It would have been obvious to vary the amount of grain flour depending on the type of product, the carbohydrate content and the nutrition  desired.  This would have been an obvious matter of choice.  For instance, a low amount of grain flour would give lower calorie content due to the reduction of the amount of carbohydrate. As shown in Kothapalli, the density claimed is known for baked product.  Kothapalli also discloses the density for baked product can vary depending on the type of baked product.  It would have been obvious to one skilled in the art to determine the density  that is appropriate for the baked product which would give the most optimum texture and taste.
Claims 83,4-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okoniewski  in view of Kothapalli ( 2013/0209646).
For claim 83, Okoniewsk discloses a soft-baked product comprising flour,  protein in the form of powdered in amount of about 1-30% and inclusion in the form of protein crisp.  The amount of inclusion is from about 5-30%.  For claim 5, the baked product has a water activity of about .4 to .9.  For claim 6, the baked product has a moisture content of about 5-40%.  For claim 8, the powdered protein is selected from whey protein, plant based protein etc..  For claim 9, the protein crisp can be whey, soy, casein..  For claim 11, the amount of fat is from about .1-40%.  For claim 12, the amount of sugar is about .1-50%. For claim 13, Okoniewsk discloses the baked product comprises grain, seeds.  For claim 14, the baked product comprises additional ingredients such as emulsifier, preservative, seasoning, vitamin etc….  ( see paragraphs 0012-0015,0021,0025,00280035,0032,0042,0044-0048,0055-0058,0060,0066,0067,0073-0075)
Okoniewsk does not disclose the density and the plurality of particulate protein sources as in claim 83, the g of protein as in claim 7, the amount of grain flour as in claims 10, the digestibility score as in claim 15 and the amount of protein as in claim 17.
As shown in Kothapalli, the density claimed is known for baked product.  Kothapalli also discloses the density for baked product can vary depending on the type of baked product.  It would have been obvious to one skilled in the art to determine the density  that is appropriate for the baked product which would give the most optimum texture and taste. Okoniewsk discloses the amount of powdered protein is about 30%; thus, it would have been obvious to one skilled in the art to increase the protein above 30% when desiring a higher protein content in the product.  Furthermore, Okoniewsk discloses the product comprises flour including high protein flour.  Thus, it is obvious that protein content in the product is higher than the high range of the protein.  Increasing the protein content in the baked product would have been an obvious matter of choice.  Generally, difference in concentration does not support patentability in absence of showing of criticality.  Since the protein percent can increase, it would have been obvious to one skilled in the art to form product having any varying gram of protein/g serving of product depending on the protein content wanted in the product.  This can readily be determined by one skilled in the art.  The digestibility score depends from the presence of protein; thus, it obvious the Oknoiewsk would have the score in the range claimed. Oknoiewsk discloses particulate protein such as protein crisp.  It would have been obvious to vary the amount of grain flour depending on the type of product desired.  This would have been an obvious matter of choice. It is known that the amount of protein in a protein source depends on the purity of the protein.  For instance, soy protein concentrate has a lower protein amount than soy protein isolate.  It would have been obvious to one skilled in the art to vary the protein content of the protein source depending on the degree of purity desired in the protein source and the protein content desired.  Such parameter would have been an obvious matter of choice that can readily be determined by one skilled in the art.  The inclusion in the form of protein crisp is equivalent to the claimed particulate protein.  Okoniewsk discloses the particle size of the inclusion affect the texture of the inclusion and the texture can be within the size range of about 1-2.  It would have been obvious to one skilled in the art to vary the size depending on the texture desired and to include inclusions to all have the desired size as an obvious matter of choice. It would also have been obvious to increase the amount of inclusion in the form of protein crisp to alter the textural feel and nutritional profile of the product.  Generally, difference in concentration does not support patentability in absence of showing of criticality or unexpected result.  It would have been obvious to use combination of different protein sources depending on the flavor, taste and nutritional profile desired.
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:                   
 This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A.  (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
Response to Arguments
Applicant's arguments filed 6/16/22 have been fully considered but they are not persuasive.
In the response, applicant argues Namdari does not disclose, teach or suggest the claimed protein component and none of Baumer, Kothapalli, Akoniewska whether alone or in combination make up the deficiency of Namdari.  Applicant argues nowhere does the office action state the combination of Namdari and Baumer teach, disclose or suggest all the specific elements claimed or a reason to combine.  This argument is not persuasive.  Applicant makes a general argument without addressing the specificity of the rejection.  Namdari discloses a dough to make bakery product comprising 10-80%.  The protein can be selected from soy product, gluten , milk product, whey, egg and nut.  Namdari discloses a variety of protein sources can be used and can be a mixture of different materials such as 1-40% soy products, 1-40% wheat gluten or any other grain, 1-20 milk products, 1-20 whey product, 1-30% nuts etc..  It would have been obvious to one skill in the art to use a mixture of different protein having different characteristics depending on the taste, texture , flavor desired. For instance,  it would have been obvious to incorporate the soy protein nugget or pellet having the particle sizes as taught in Baumer as one type of protein and regular protein powder such as whey powder, gluten powder etc.. as  another protein when desiring to obtain different texture and taste  in the product. The protein nugget or pellet would give a noticeable texture versus the soy flour or other protein powder. Adding protein material having the particle size disclosed in Baumer is not contrary to the Namdari  disclosure as Namdari discloses nut particles can be added and Baumer discloses the protein extrudates can be used in baked product. For instance  Namdari discloses 1-40% wheat gluten, 1-30%, 1-20% milk products.  If the 1-30% nut protein is substituted by the protein nugget disclosed in Baumer, then the product contains 1-40% powdered  protein product and 1-30% particulate protein source.  The substitution is clearly suggested as Namdari disclose particulate source in the form of nut protein can be used and Baumer discloses the protein nuggets, pellets etc.. can be used in baked product.  The examiner respectfully disagrees with applicant that no rationale was given.  The rejection clearly explains the obviousness of substituting the protein and the content of the substitution.  Applicant is only combining known ingredients without showing any criticality or unexpected result.  The protein nugget or pellets disclosed in Baumer would alter the textural feel of the product because of bigger sizes.  It is not uncommon to add ingredients of different sizes to baked product.  For instance, it is common to add different particles such candies, chocolate, fruit pieces to baked products such as cookies, muffin.  Namdari also disclose adding particles of different sizes in the disclosure of adding soy flour as one source of protein and nut particles as another form of protein.  
Applicant also argues that the teachings of Kothapali with respect to density cannot be combined with those of Namdari and Okoniewsk because Kothapalli is directed to high-fiber flourless food product.  The density characteristics cannot be extrapolated to yield the density  characteristics of the claimed product which recites at least 4% grain flour.  The examiner respectfully disagrees.  Applicant has not shown any evidence and there is no disclosure in the prior art to show that the density is affected only by the presence of flour.  What Kothapali teaches is that the density of baked product can vary depending on the type of baked product and the texture desired.  It is obvious that a cake would have a different density from bread or brownies etc.. or that a dense cake such as pound cake would have a different density from a lighter cake such as a chiffon cake.  Density is a variable that is known and the density as claimed is known.  It would have been well within the skill of one in the art to determine the density that is optimum for the product being made.  Such parameter can readily be determined through routine experimentation.  Applicant argues that Kothapali expressly teaches against using flour and only optionally includes much lower amount of protein than that claimed.  This argument is not persuasive as it is pointed out the Kothapali reference is not relied upon for the teaching of including protein in baked good.  The primary reference already discloses adding high amount of protein.  Thus, it is not necessary to rely on Kothapali reference for inclusion of protein.
Applicant discusses the problem and issue in the instant specification.  However, the discussion does not make the claimed product to be distinguishable from the prior art.  Even if one skilled in the art is not aware of the problem stated by applicant, it would still have been obvious to substitute the protein as a matter of taste, flavor and texture preference.  Applicant has not shown any unexpected result over the prior art.  Applicant is only combining known ingredients in known product without demonstrating any criticality or unexpected result.
Applicant states that applicant has provided evidence that it was highly unpredictable for person of skill in the art to include high levels of protein in soft-baked snack products.  It is unclear what evidence applicant is referring to.  Incorporating high amount of protein in soft-baked product is clearly disclosed in Namdari.  Applicant argues that without the hindsight obtained from the applicant’s disclosure, the examiner would not have arrived at a reasonable expectation of success.  The examiner respectfully disagrees as the elements claimed are taught in the prior and not from applicant’s disclosure.  
Applicant argues that the instant specification discloses evidence of unexpected results in examples 2-7.  However, there is insufficient data to reach any conclusion of unexpected result.  The examples have different ingredients in different amounts.  There is no comparative data showing that the examples all have the same formulations and prepared the same way  except for the presence of proteins.  There is no evidence for one to reach that the difference in density among the examples is based solely on the difference in presence of different forms of protein.  Applicant points to examples 5-6 stating that the products have undesirably high density.  However, the density is .80 and .82 which is still within the claimed range of “ up to .92 g/cm3.   Applicant argues that additional comparative data is not needed because the Examiner has not established a prima facia case, supported by evidence, such that further data is required.  The examiner respectfully disagrees as a prima facia case of obviousness is set forth in the rejection.  Applicant has not established the criticality of the components and the density.
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:                   
 This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A.  (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
Applicant is combining known ingredients in known product without showing any unexpected result or criticality.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
July 26, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793